     Case 3:20-cv-00591-B Document 19 Filed 03/18/20                  Page 1 of 14 PageID 325


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 RADIUS BANK,                                    §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §        CIVIL ACTION NO. 3:20-CV-0591-B
                                                 §
 STAFFORD TRANSPORT OF                           §
 LOUISIANA, INC. d/b/a CUSTOM                    §
 ECOLOGY, INC.,                                  §
                                                 §
      Defendant.                                 §

                          MEMORANDUM OPINION AND ORDER

         This is a breach-of-contract case. Plaintiff Radius Bank filed a Motion for Temporary

Restraining Order (TRO) (Doc. 5), seeking to enjoin Defendant Custom Ecology, Inc. (CEI) from,

amongst other things, using certain leased trailer–vehicles. On March 16, 2020, the Court held a

hearing on Radius’s Motion for TRO. At the hearing, the Court DENIED Radius’s Motion. This

Order further explains the Court’s reasoning.

                                                     I.

                                          BACKGROUND1

A.       The Lease Documents and the Leased Trailers

         In June of 2014, General Electric Capital Corporation (GECC), as lessor, and CEI, as lessee,

entered into a Master Vehicle Lease Agreement (Master Agreement or Master Lease). Doc. 5, Pl.’s

Mot. for TRO, 3. Under the Master Agreement, GECC agreed to lease certain trailers to CEI. Id.

         Section 1 of the Master Agreement states that the vehicles are the property of GECC, while


         1
         All facts are taken from Radius’s Motion for TRO. See Doc. 5, Pl.’s Mot. for TRO.

                                                  -1-
     Case 3:20-cv-00591-B Document 19 Filed 03/18/20                  Page 2 of 14 PageID 326


CEI, as the lessee, has “full and complete[] control of” the vehicles. Id. (citation omitted). Section

1 further specifies that the only interest CEI has in the vehicles is that of a lessee—i.e., CEI does not

have any “right, title, or interest” in the vehicles. Id. (citation omitted).

        In total, GECC and its successor, BMO Harris Bank, N.A. (BMO), leased 110 trailers to CEI.

Id. at 4. Radius then became the successor in interest to both GECC and BMO. Id. at 4.

B.      CEI’s Default and Cancellation of CEI’s Rights Under the Master Lease

        Section 7 of the Master Lease states, in part:

        Lessee shall return each Vehicle to Lessor, at Lessee’s expense, at the expiration,
        cancellation, or termination of this Lease in relation to such Vehicle at the location
        designated by Lessor in the same working order, condition and repair as when
        received by Lessee, excepting only reasonable wear and tear caused by normal usage
        of such Vehicle, together with all license plates, registration certificates, or other
        documents relating to such Vehicle.

Id. The license plates, registration certifications, and other documents are collectively referred to as

the “Leased Trailers Documentation.” Id. (citation omitted).

        Section 17 of the Master Lease notes that CEI defaults on the Master Lease when it fails to

pay any amount due to the lessor under the lease. Id. at 5 (citation omitted).

        Section 18(a)(1) of the Master Lease states the following measures can be taken if CEI

defaults:

        •       CEI’s rights to the vehicles under the Master Lease may be cancelled at the
                option of the lessor;

        •       If such cancellation occurs, CEI must pay all unpaid monthly rentals;

        •       All other amounts under the Master Lease also become due;

        •       The lessor may take possession of all such vehicles or require CEI to return
                the vehicles to a location of the lessor’s choice;

        •       The lessor can enter any premises where the vehicles may be found to

                                              -2-
     Case 3:20-cv-00591-B Document 19 Filed 03/18/20                  Page 3 of 14 PageID 327


                repossess them.

Id. (citation omitted). Accompanied with its motion for a TRO, Radius provides documentation that

CEI owes it $2,778,980.85 under the Master Lease. See id. at 7 (citing Doc. 7, Pl.’s App., 117).

        Radius alleges that CEI has been in default under the Master Lease for months because of a

failure to pay the monthly lease payments. Id. at 5. Radius states that CEI’s last payments were on:

(1) November 15, 2019, for $ 72,753.78 for certain scheduled payments; and (2) November 25,

2019, for $17,850.43 for other scheduled payments. Id. at 5–6. Radius alleges that CEI did not make

“any other past due or monthly lease payments.” Id. at 6.

        Due to CEI’s failure to pay, on January 28, 2020, Radius gave CEI notice of its cancellation

of CEI’s rights under the Master Lease. Id. Radius also demanded that CEI assemble the trailers so

that Radius could exercise its contractual right to repossess and liquidate the trailers. Id. Radius then

notified CEI on February 2, 2020, of the location to which CEI had to deliver the trailers. Id.

C.      CEI’s Failure to Surrender the Leased Trailers and Leased Trailers Documentation

        According to Radius, CEI did not deliver the trailers or their documentation to Radius as

required under the Master Lease. Id. Radius also believes that CEI is continuing to use the trailers

in its business operations, and that CEI is under financial distress. Id. Radius calculates that CEI owes

Radius $2,778,980.85 under the Master Lease. Id. at 7.

                                                   II.

                                       LEGAL STANDARD

        “Injunctive relief is an extraordinary and drastic remedy, and should only be granted when

the movant has clearly carried the burden of persuasion.” Anderson v. Jackson, 556 F.3d 351, 360 (5th

Cir. 2009) (internal quotations and citation omitted). To obtain a TRO, a plaintiff must show: (1)


                                                  -3-
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                   Page 4 of 14 PageID 328


“a substantial likelihood of success on the merits”; (2) “a substantial threat of immediate and

irreparable harm, for which he has no adequate remedy at law”; (3) “that greater injury will result

from denying the [TRO] than from its being granted”; and (4) “that a temporary restraining order

will not disserve the public interest.” Dearmore v. City of Garland, 2005 WL 1630156, at *1 (N.D.

Tex. June 28, 2005) (citing, inter alia, Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987)). “A

[TRO]. . . is simply a highly accelerated and temporary form of preliminary injunctive relief, which

requires the party seeking such relief to establish the same four elements for obtaining a preliminary

injunction.” BNSF Ry. Co. v. Panhandle N. R.R. LLC, 2016 WL 10827703, at *1 (N.D. Tex. Dec.

30, 2016) (internal quotations omitted).

       In contrast with prohibitive preliminary relief, “mandatory preliminary relief, . . . which goes

well beyond simply maintaining the status quo [during litigation], is particularly disfavored, and

should not be issued unless the facts and law clearly favor the moving party.” Three Expo Events,

L.L.C. v. City of Dallas, 182 F. Supp. 3d 614, 622 (N.D. Tex. 2016) (quotation marks omitted)

(quoting Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976)).

                                                 III.

                                            ANALYSIS

       Radius brings a breach-of-contract claim against CEI. Doc. 1, Compl., 7–8. In its Motion for

TRO, Radius asks the Court to order the following:

       (a)     CEI shall immediately desist and refrain from using or operating any of
               the Leased Trailers . . . in its business or otherwise;

       (b)     CEI shall immediately transport, move, return, store, and/or maintain the
               Leased Trailers to/at a location designated by Radius and/or ordered by
               the Court;

       (c)     CEI shall immediately assemble and maintain the Leased Trailers

                                              -4-
     Case 3:20-cv-00591-B Document 19 Filed 03/18/20                  Page 5 of 14 PageID 329


                Documentation . . . and immediately provide copies of same to Radius;

        (d)     CEI shall immediately allow Radius and/or its agents to inventory and
                inspect the Leased Trailers at the aforementioned location and to
                liquidate the Leased Trailers and apply the proceeds in accordance with
                the Lease Documents [];

        (e)     Such other and further relief to which Radius is entitled and as ordered
                by the Court.

Doc. 5, Pl.’s Mot. for TRO, 2–3.

        In sum, the Court finds that although Radius has demonstrated a high likelihood of success

on the merits of its breach-of-contract claim, it has failed to show that it will suffer irreparable harm

if the TRO were denied. For that reason, the Court DENIES Radius’s Motion for TRO.

A.      Likelihood of Success on the Merits

        Radius characterizes this dispute asa simple breach-of-contract case. Radius first argues that

the Master Lease is a valid contract. Id. at 8. Next, it contends that it has performed or tendered

performance of its obligations under the Master Lease. Id. Then, Radius explains that CEI materially

breached the Master Lease by failing to: (1) pay the full amounts owed under the Master Lease; and

(2) surrender the trailers and their documentation to Radius. Id. Specifically, Radius points to

documentation showing that CEI owes Radius over $2.7 million under the Master Lease. See id.

(citing Doc. 7, Pl.’s App., 105–12; 117). Finally, Radius argues that CEI’s breach of the Master Lease

has caused Radius damages in that same amount. Id. (citing Doc. 7, Pl.’s App., 117).

        A breach-of-contract claim has four elements: “(1) the existence of a valid contract between

plaintiff and defendant; (2) the plaintiff’s performance or tender of performance; (3) the defendant’s

breach of the contract; and (4) the plaintiff’s damage as a result of the breach.” In re Staley, 320

S.W.3d 490, 499 (Tex. App.—Dallas 2010, no pet.) (citation omitted).


                                                  -5-
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                    Page 6 of 14 PageID 330


       In its response, CEI does not dispute Radius’s likelihood of success on the merits of its claim.

See generally Doc. 13, Def.’s Resp. Nor did CEI do so at the hearing. CEI does, however, dispute the

amount that it owes under the Master Lease. See id. at 13. Additionally, at the hearing, CEI argued

that Radius did not provide it with an adequate opportunity to cure its missed payments as allowed

under the Master Lease.

       Regardless of the actual amount that CEI owes Radius, the Court concludes that Radius has

demonstrated a high likelihood of success on the merits of its breach-of-contract claim. Radius

provided the Court with various letters and emails it sent to CEI explaining that CEI was late in

making required payments. See Doc. 7, Pl.’s App., 98–114. Many of these emails provide detailed

charts about the money owed on the lease, and request that the trailers be returned to Radius

pursuant to Radius’s rights under the Master Lease. See, e.g., id. at 112, 114. Further, Radius also

attaches a chart to its Motion that details CEI’s “[p]ayoff as of 3/04/20,” which states that the total

amount due on the Master Lease is $2,778,980.85. Id. at 117.

       Additionally, in emails, CEI seems to acknowledge that it owes Radius payments, but that

CEI was working “non stop” to secure a new credit facility, and that “[n]o payment” would be going

out to lenders until the credit facility was secured. See id. at 107–09. Thus, for the purposes of this

Motion, Radius has shown that: (1) there was a valid contract (the Master Lease); (2) CEI failed to

perform a material obligation by not paying the amount due on the contract; and (3) Radius has

suffered damages in the same amount. Additionally, CEI did not allege in its response or at the

hearing that Radius itself breached the contract. Therefore, Radius has established a high likelihood

of success on the merits of its breach-of-contract claim. See In re Staley, 320 S.W.3d at 499 (citation

omitted) (listing the four elements of a breach-of-contract claim).


                                                 -6-
     Case 3:20-cv-00591-B Document 19 Filed 03/18/20                   Page 7 of 14 PageID 331


B.      Irreparable Harm

        Although the Court concludes that Radius has a high likelihood of success on the merits of

its claim, the Court finds that Radius has not established that it will suffer irreparable harm if the

Court were to deny its requested injunctive relief.

        In its attempt to establish irreparable harm, Radius points out that CEI continues to use the

vehicles in its daily business. Doc. 5, Pl.’s Mot. for TRO, 8. Radius believes that because the vehicles

are a depreciable asset, “[w]ith each passing day” the vehicles’ repossession and resale value to

Radius diminishes. Id. at 9.

        Moreover, Radius argues that, under Texas law, injunctive relief is appropriate to enforce the

Master Lease. See id. (citing TEX. BUS. & COMM. CODE §2A.525(b); Clark Equip. Co. v. Armstrong

Equip. Co., 431 F.2d 54, 57 (5th Cir. 1970)). At the hearing, Radius relied heavily on Clark for the

proposition that a court can grant mandatory injunctive relief and order the collection of various

assets in several states. Radius also believes that because CEI is having financial difficulties, it would

not be able to pay the amount due under the Master Lease. Doc. 5, Pl.’s Mot. for TRO, 9–10. Thus,

to Radius, the only adequate or meaningful remedy would be injunctive relief. Id.

        The Court concludes that Radius has not established that it will suffer irreparable harm if its

TRO were denied, for four reasons.

        First, as CEI points out in its response, Radius’s calculation of the money that it is owed under

the Master Lease (which CEI disputes) demonstrates that Radius can precisely determine the value

of its harm. Doc. 13, Def.’s Resp., 10–11. This fact cuts against the existence of irreparable harm. See

Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir. 2011) (“In general, a harm is irreparable where there

is no adequate remedy at law, such as monetary damages.” (citations omitted)).


                                                  -7-
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                      Page 8 of 14 PageID 332


        Second, Radius’s belief that CEI would be unable to pay damages after a trial on the

merits—even if relevant—is mere conjecture. Although Radius attaches emails from CEI that show

that CEI was looking for a new credit facility, see, e.g., Doc. 7, Pl.’s App., 108–09, these emails also

express CEI’s optimism that it would find one soon. See id. at 10. In fact, CEI confirms as much: CEI

explains in its response that it has secured a new lender through Orox Capital, Doc. 13, Def.’s Resp.,

1–2, and is confident that it will be able to repay Radius as soon as it secures “an additional loan

facility, which CEI fully anticipates will be in the near future.” Id. at 10. CEI reiterated its plans at

the hearing. Moreover, in arguing that CEI is unable to pay its debt, Radius cites to only its own

Complaint and a chart detailing how much it is owed under the Master Lease. See Doc. 5, Pl.’s Mot.

for TRO, 9–10 (citing Doc. 1, Compl., ¶ 26;Doc. 7, Pl.’s App., 117). Thus, Radius has fallen short

on its burden to show irreparable harm. See White v. Carlucci, 862 F.2d 1209, 1212 (5th Cir. 1989)

(“Without question, the irreparable harm element must be satisfied by independent proof, or no

injunction may issue.”). This is especially true here, where Radius is seeking a mandatory injunction

and must show that “the facts and law clearly favor” Radius. Three Expo Events, 182 F. Supp. 3d at

622(citation and quotation marks omitted).

        Third, Radius has not pointed to any specific case law that shows that inability to pay, in and

of itself, constitutes irreparable harm. “[T]he general rule [is] that contract claims do not create a

right to injunctive relief.” King v. Hawgwild Air, LLC, 2008 WL 11347424, at *2 (N.D. Tex. Feb. 22,

2008). Irreparable harm means such an injury for which there is “no adequate remedy at law.” Id.

(citation and quotation marks omitted). In King, the plaintiff made the same argument that Radius

makes here—i.e., if the court does not grant the plaintiff’s request for an injunction, the plaintiff will

never be able to recover from the defendant because it does not have the assets to satisfy a judgment.


                                                  -8-
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                     Page 9 of 14 PageID 333


Id. The King court found that this was insufficient to show irreparable harm. Id. Although in King

the Plaintiff was seeking to enjoin the Defendant from selling an asset, while here Radius is seeking

to enjoin CEI’s use of an asset, the point remains the same: injunctive relief in breach-of-contract

cases is the exception, rather than the rule. Id.

        Here, Radius relies on Texas Business and Commerce Code § 2A.525(b), Texas Civil

Practice and Remedies Code § 65.011(5), and a 1970 Fifth Circuit opinion, Clark Equipment

Company, 431 F.2d 54, to support its arguments for irreparable harm. Doc. 5, Mot. for TRO, 9.

        Radius is correct that Texas law is relevant when considering what could constitute

irreparable harm. See Heil Trailer Int’l Co. v. Kula, 542 F. App’x 329, 335 (5th Cir. 2013) (per

curiam) (holding that the district court erred in failing to consider Texas law when considering

injunctive relief).

        However, Radius’s statutory and case law citations do not support its requested injunctive

relief. Although Texas Business and Commerce Code § 2A.525(b)allows a lessor to repossess goods,

it does not mention injunctive relief as a means to do so. Additionally, Texas Civil Practice and

Remedies Code § 65.011(5) does allow for injunctive relief when “irreparable injury to real or

personal property is threatened . . . .” But under Texas law, “[i]rreparable injury is . . . an injury of

such nature that the injured party cannot be adequately compensated therefore in damages, or that

the damages which result therefrom cannot be measured by any certain pecuniary standard.” Canteen

Corp. v. Republic of Tex. Props., Inc., 773 S.W.2d 398, 401 (Tex. App.—Dallas 1989, no writ)

(citation and quotation marks omitted). As discussed above, Radius fails to show that it cannot be

adequately compensated through monetary damages.

        Finally, Clark is distinguishable because there, the district court issued its mandatory


                                                    -9-
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                       Page 10 of 14 PageID 334


injunction only after a “further hearing” following an initial preliminary injunction. 431 F.2d at 56.

In its first hearing, the district court made a specific finding that the defendant was in default, and

the court required the defendant to post a bond. Id. Then, “following a further hearing,” the district

court ordered the defendant to assemble and make available to the plaintiff the equipment in

question—the type of relief Radius requests here. Id. But Radius never asked the Court for a finding

of default, and because this is a motion for a TRO, the Court has not had the opportunity to have

multiple hearings like in Clark on Radius’s requested mandatory injunctive relief. For these reasons,

Radius’s reliance on Clark is misplaced.2

        At the hearing, Radius’s counsel insisted—at the end of the hearing, and only after wholly

relying on Clark—that it cited in its brief to Texas case law suggesting that a defendant’s inability

to pay constitutes irreparable harm. However, Radius’s counsel did not point the Court to where

those citations were or the names of those cases. After again reviewing Radius’s motion, the Court

believes that Radius was referencing two cites on page 10 of its motion. See Doc. 5, Pl.’s Mot. for

TRO, 10. The first case is Texas Industrial Gas v. Phoenix Metallurgical Corporation, 828 S.W.2d 529,

533 (Tex. App.—Houston [1st Dist.] 1992, no writ). However, in Texas Industrial Gas, inability to

pay was only one of various ways in which the plaintiff alleged irreparable harm. See 828 S.W.2d at

533 (explaining that “insolvency can be a factor in determining whether there is an adequate remedy

at law”) (emphasis added). But here, Radius seems to be arguing that inability to pay, alone, is




        2
         To further highlight the differences between this case and Clark, at the hearing, CEI’s counsel noted
that here, unlike in Clark, near-term funding is in the process of being secured. Additionally, in Clark, the
defendant was given the opportunity to post a $1,000,000 bond and to retain possession of the assets in
question. 431 F.2d at 56. Radius does not request giving CEI such an option.

                                                   - 10 -
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                         Page 11 of 14 PageID 335


enough to establish irreparable harm.3 See Doc. 5, Pl.’s Mot. for TRO, 9–10. And, as discussed above,

Radius has not sufficiently established CEI’s inability to pay. Cf. Tex. Indus. Gas, 828 S.W.2d at

533–34 (noting all the evidence the plaintiff put forward of inability to pay, along with other

considerations such as harm to the plaintiff’s credit reputation).

        The second case is Surko Enterprises, Inc. v. Borg-Warner Acceptance Corporation, 782 S.W.2d

223 (Tex. App.—Houston [1st Dist.] 1989, no writ). But read in conjunction with other Texas case

law, and as interpreted by Texas Industrial Gas, Surko stands for the proposition that insolvency may

“be a factor” when determining whether there is an adequate remedy at law. See Texas Indus. Gas,

828 S.W.2d at 533. Again, Radius does not point to any other factors.

        Thus, “[Radius] has not cited any legal authority to support [its] contention that injunctive

relief . . . is appropriate” solely based on CEI’s perceived financial difficultyI. King, 2008 WL

11347424, at *2.

        Fourth, assuming that the trucks are depreciable assets, Radius does not argue that

depreciation would be difficult to quantify. See Doc. 5, Pl.’s Mot. for TRO, 9. Again, Radius’s

argument here is conclusory and relies on its own employee’s declaration. See Doc. 6, Pl.’s App., 1-B-

-1-C. CEI further points out that: it has not misused the vehicles, Doc. 13, Def.’s Resp., 2; the

vehicles have a fifteen-year minimum life cycle, so any depreciation in the future would be small; and

a short delay in CEI’s financing would not result in increased depreciation of the vehicles. Id. at 6,


        3
            Although Radius, as discussed below, also mentions the depreciation of the leased trailers, Radius
seemingly suggests that it is the inability of CEI to pay for such depreciation that would constitute irreparable
harm. See Doc. 5, Pl.’s Mot. for TRO, 9–10 (arguing, immediately after mentioning depreciation, that “Radius
will very likely be left without an adequate or meaningful remedy because CEI will likely be unable to pay”
the amount due under the Master Lease). In other words, Radius does not argue that depreciation of the
trailers is a separate basis for finding irreparable harm. Even if Radius were attempting to do so, as discussed
below, Radius does not cite any law that supports such a finding.

                                                     - 11 -
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                   Page 12 of 14 PageID 336


11. CEI also argues that any depreciation is accounted for in the lease payments and therefore

depreciation “is not a harm, much less a ‘new harm,’ Radius would face in the absence of an

injunction.” Id. Radius does not point the Court to any case law, or circumstances unique to this

case, that shows how normal depreciation constitutes irreparable harm.

       In light of Radius’s higher burden on a mandatory injunction, the Court concludes that

Radius has not shown that it will suffer irreparable harm. On the contrary, CEI has shown that it is

confident that it will be able to pay Radius soon, given that it has secured a new lender and is in the

process of obtaining a new credit facility in the near future. These facts weigh against finding

irreparable harm to Radius if the TRO were denied.

C.     Whether the Threatened Injury to Radius Outweighs Any Threatened Harm to CEI

       Radius believes that because CEI has no right to continued use of the trailers, CEI does not

have any threat of injury. Doc. 5, Pl.’s Mot. for TRO, 10. On the other hand, Radius sees harm to

itself, as the trailers—which are Radius’s assets—are depreciable assets. Id.

       The Court believes that this factor is, at best, neutral for Radius. Radius overlooks the fact

that although it has a high likelihood of success on the merits of its claim, the Court has not yet

reached a final decision on the merits. Therefore, if the Court were to grant Radius its requested

relief at the TRO stage, and then were to decide against Radius at a later stage, an injunction would

deprive CEI of its contractual right to conduct significant business using the leased trailers. This

would cause great harm to CEI, especially if, as Radius has suggested, CEI is enduring financial

difficulty. CEI explains that it employs “hundreds” of individuals, and that Radius’s repossession of

the vehicles after a TRO “would cripple CEI . . . .” Doc. 13, Def.’s Resp., 12. Radius, on the other

hand, has not pointed to any threat to its business if its Motion for a TRO were denied.


                                                - 12 -
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                        Page 13 of 14 PageID 337


        Because there is potential harm for both parties, the Court concludes that this factor weighs

neutrally, if not towards CEI due to its alleged financial hardship.

D.      Whether a TRO Will Serve the Public Interest

        Radius argues that “[t]he public has an interest in the orderly and peaceful transfer and

disposition of personal property under these circumstances.” Doc. 5, Pl.’s Mot. for TRO, 10.

Specifically, Radius believes that because Radius’s trailers might be in various locations, an injunction

would serve that interest. Id. (citing Clark Equip., 431 F.2d at 57).

        However, as discussed above, Radius’s harm resulting from the depreciation of its assets can

presumptively be calculated using a pecuniary standard. See Canteen Corp., 773 S.W.2d at 401.

Moreover, Radius is seeking an affirmative TRO—it is asking the Court to order CEI to move the

trailers to a certain location; put together copies of the Leased Trailers Documentation; and allow

Radius to liquidate the trailers. Doc. 5, Pl.’s Mot. for TRO, 2. These are actions that cannot be

undone, most notably the liquidation of the trailers. Thus, many of Radius’s requested forms of relief

seek to upend the status quo. And as noted in the legal standard, affirmative preliminary relief,

“which goes well beyond simply maintaining the status quo [during litigation], is particularly

disfavored, and should not be issued unless the facts and law clearly favor the moving party.” Three

Expo Events, 182 F. Supp. 3d at 622. The only requested relief that arguably seeks to maintain the

status quo—i.e., enjoining CEI’s use of the trailers—can presumptively be cured by monetary

damages at trial.

        Thus, the Court does not believe that a TRO would serve the public interest.4


        4
           CEI also argues that Radius has “unclean hands” and therefore the TRO should be denied. Doc.
13, Def.’s Resp., 13. CEI believes that Radius used an incorrect payoff calculation contrary to industry custom
when calculating the amount owed under the Master Lease, and that it wrongfully rejected CEI’s offer to

                                                    - 13 -
  Case 3:20-cv-00591-B Document 19 Filed 03/18/20                   Page 14 of 14 PageID 338


                                                 IV.

                                          CONCLUSION

       Although Radius has shown that it is likely to succeed on the merits of its breach-of-contract

claim, Radius has not shown that it would suffer irreparable harm. Additionally, the balancing of the

harms and public interest factors are, at best, neutral. For the foregoing reasons, the Court DENIES

Radius’s Motion for TRO (Doc. 5).



       SO ORDERED.

       SIGNED: March 18, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE




refinance the amount owed. Id. (citation omitted). However, the Court declines to address this argument
given that it denies the TRO on other grounds.

                                                - 14 -
